Citation Nr: 0112175	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-22 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 10 
percent for lumbosacral strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from May 1979 
October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  That rating decision, in part, granted 
service connection for hearing loss at a 10 percent rating, 
and low back strain with minimal degenerative changes at a 
noncompensable rating, both effective November 1998.  The 
veteran appealed both of these decisions.  Subsequently, a 
December 1999 rating decision increased the rating for low 
back strain with minimal degenerative changes to 10 percent, 
also effective November 1998.  He continues to maintain 
disagreement with the level of disability assigned.

In an August 1999 rating decision, the RO denied service 
connection for asbestosis as not well grounded.  Although he 
filed a notice of disagreement with this decision, and a 
statement of the case was issued in October 1999, the 
appellant did not perfect his appeal of this issue with a 
timely filed substantive appeal.  Thus, this matter is not 
before the Board for appellate consideration.  However, the 
appellant and his representative are hereby advised that such 
claim may be readjudicated in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See VCAA, Pub. L. No. 
106-475, § 7, 114 Stat. 2096, 2099-2100 (2000).  Therefore, 
this matter is referred to the RO for appropriate action.

In March 2001, a hearing was held by video conference before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 
2000).  In that hearing, the veteran requested information on 
vocational rehabilitation.  This request is referred to the 
RO for appropriate action.

The issue of entitlement to a higher disability rating for 
lumbosacral strain with degenerative changes will be 
addressed in the remand portion of this decision. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected bilateral hearing loss is 
manifested since service by a pure tone threshold average of 
105 decibels in the right ear and 56 decibels in the left 
ear.  He has a speech recognition ability of 0 percent in the 
right ear and 94 percent in the left ear.  Based on this, the 
veteran has level XI hearing in the right ear and level I 
hearing in the left ear.

3.  Neither the old or the new regulations governing the 
rating of hearing loss, effective June 10, 1999, are more 
favorable to the veteran.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87 and 
Diagnostic Codes 6100 through 6110 (effective prior to June 
10, 1999), and Diagnostic Code 6100 (effective from June 10, 
1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist.

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA, with regard to the claim for 
increased rating for hearing loss, has met its duty to notify 
and assist in the veteran's case.  The Board has obtained all 
records identified by the veteran as potentially relevant to 
this claim and the RO has provided the veteran with VA 
audiological and ear disease examinations in February 1999.  
Additionally, the September 1999 statement of the case 
informed the veteran of the evidence needed for higher 
evaluations.  The veteran also testified at a personal 
hearing.  Accordingly, the Board finds that all facts have 
been developed to the extent possible.  Further, although the 
RO did not consider whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, for the foregoing reasons, it is not 
prejudicial to the appellant to proceed to the issue at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 


Factual Background

The service medical records show hearing loss in both ears 
during service.  On examination at separation, the veteran 
indicated that he had hearing loss in both ears and had used 
hearing aids since 1989.

On VA examinations in February 1999, the veteran indicated a 
history of exposure to acoustic trauma in service, and a 
history of ear infections in 1990 at which time his hearing 
decreased.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
10
20
55
75
75

Pure tone thresholds averaged 105 decibels in the right ear 
and 56 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 0 percent in the right ear and 
of 94 in the left ear.  The diagnosis was profound 
sensorineural hearing loss on the right with a normal 
tympanogram and absent reflexes to sound and on the left, 
normal sensitivity between 250 and 1500 Hz, and moderately-
severe to severe sensorineural loss above 1500 Hz with normal 
middle ear function.  

VA outpatient treatment records show the veteran used hearing 
aids.  A February 1999 audiological assessment shows that his 
potential for benefit from amplification was good in the left 
ear and poor on the right. 

In his March 2001 personal hearing, the veteran testified 
that he wore a hearing aid in just his right ear.  He 
explained that he had been told by the audiologist that he 
did not have enough hearing in his right ear to warrant a 
hearing aid in that ear.


Applicable Law

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part or system in self support of the 
individual.  38 C.F.R. § 4.10 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2000).  The United States Court of Appeals 
for Veterans Claims has held that, at the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that, by regulatory amendment effective June 
10, 1999, changes were made to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.86 and 4.87.  See 64 Fed. Reg. 
25202 (1999).  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
under 38 U.S.C.A. § 5110(g), VA may award an increased rating 
based on a liberalizing regulatory amendment retroactive to, 
but no earlier than, the effective date of the amendment, 
unless Congress provides otherwise.  See VAOPGCPREC 3-2000 
(April 10, 2000).  In this case, the veteran was provided 
with the new regulations in a September 1999 Supplemental 
Statement of the Case.  

Under the old criteria, the basis for evaluating defective 
hearing was the impairment of auditory acuity within the 
range of 1000 to 4000 Hertz, according to findings on 
audiology clinic examinations.  For VA purposes, impairment 
of auditory acuity contemplates the organic hearing loss for 
speech.  38 C.F.R. § 4.87 (1998).  The examinations permit a 
standardization of methods and uniform conditions, so that 
the performance of each person can be compared with that of a 
person having normal hearing acuity.  The audiometric 
findings will provide an accurate basis upon which to 
evaluate the veteran's entitlement to disability 
compensation, as provided by 38 C.F.R. § 4.85.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz (cycles per 
second).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the Schedule establishes 
eleven levels of impaired efficiency numerically designated 
from level I to level XI.  Level I represents essentially 
normal auditory acuity with hearing loss increasing with each 
level to the profound deafness represented by level XI.  38 
C.F.R. Part 4, §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 to 
6110 (1998). 

Under the new regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four. 

Also for application is the newly enacted 38 C.F.R. § 4.86, 
for exceptional patterns of hearing impairment.  Thereunder, 
(a) when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  Tables VI-
VII are unchanged.  38 C.F.R. § 4.86 (2000).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2000).  The assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  

Analysis

On VA audiological evaluation conducted in February 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
10
20
55
75
75

The average right ear pure tone threshold for the 1000 to 
4000 hertz frequencies was 105 decibels for the right ear, 
and 56 decibels for the left ear.  This report also shows 
that right ear speech recognition was 0 percent, and left ear 
speech recognition was 94 percent.  Under the criteria set 
forth in the Schedule, the veteran's hearing loss is assigned 
Level XI for the right ear (using Table VI or VIa) and Level 
I for the left ear.  38 C.F.R. § 4.86 (2000).  This degree of 
bilateral hearing loss, under the Schedule, warrants 
assignment of a 10 percent evaluation under Diagnostic Code 
6100.  Similarly, under the old criteria, those values 
warrant a 10 percent when applied to the Schedule at that 
time.  38 C.F.R. § 4.87a (1998).

In view of the foregoing, and the decision in Lendenmann that 
assignment of a disability rating for hearing loss is based on 
a mechanical application of the rating schedule to the 
audiological test results, with no room for subjective 
evaluation, the Board must find that the preponderance of the 
evidence at any time since the veteran's separation from 
active service is against an evaluation higher than 10 percent 
for the veteran's service-connected bilateral hearing loss.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.85, 
4.86, 4.87, Diagnostic Code 6100 (2000).  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  


ORDER

An increased initial rating for bilateral hearing loss is 
denied.


REMAND

The service medical records show that the veteran sustained 
an injury to his low back in May 1997 when he felt a pull in 
his lower back while moving a heavy box.  He described his 
pain as a constant pressure which became sharp and stabbing 
with movement.  The pain was located in the low back and 
nonradiating.  He denied numbness or tingling in his 
extremities.  On examination, he had mild tenderness to 
pressure of the right paraspinal region at L4-S1.  There were 
no palpable spasms, no sciatic notch tenderness and he had 
negative straight leg raising.  There was decreased range of 
motion.  He had no edema or ecchymosis.  The assessment was 
paraspinal muscle strain and he was treated with heat or ice 
compresses and placed on light duty for seven days.  

On examination at separation, the veteran complained of pain 
in his lower back when standing, running or sitting for long 
periods of time.  Clinical evaluation noted minimal 
paraspinal tenderness.  

In a February 1999 VA spine examination, the veteran related 
an injury to his low back in service about three years ago 
when he fell onto his buttocks while playing basketball.  He 
stated that at the time, he was treated with physical therapy 
and anti-inflammatory medications.  Thereafter, he had rare 
episodes of aching, low back pain.  Approximately one year 
before he had lifted a heavy box over his head, but when the 
ship he was serving on rolled, he had to twist and strain to 
keep the box from falling on him.  He had low back pain at 
that time and was treated with rest and muscle relaxers and 
gradually improved.  He reported no further treatment in 
service.  Currently, he indicated back pain primarily at 
night.  He was able to jog and walk and had occasional pain 
in the right buttock at night.  He denied any true radicular 
symptoms.  He had no difficulty controlling his bowel or 
bladder.  He was not being followed by any physicians at the 
time.  On examination, he was not in apparent distress and 
walked with a normal gait.  Examination of the lumbar spine 
revealed normal range of motion with flexion to 60 degrees, 
backward extension to 20 degrees, right side bending to 25 
degrees, left side bending to 20 degrees, no pain to 
palpation, and no muscle spasm.  Toe and heel walking were 
normal, neurological evaluation revealed physiologic and 
symmetrical reflexes, strength and sensation to both lower 
extremities, internal and external rotation were normal, 
pulses were normal and straight leg raising was negative 
bilaterally.  There was no atrophy appreciated.  X-ray 
evaluation revealed minimal degenerative changes primarily at 
the L5-S1 level.  The impression was minimal low back pain 
with mild degenerative changes.  The examiner remarked that 
the veteran likely sustained a soft tissue strain to the 
lumbar spine which was typically self limited, resolving 
within 60-90 days.  There was no objective evidence of any 
disability and the examiner stated that in his opinion, he 
was fit for any occupation to be performed without any 
restrictions.

VA outpatient treatment records show that the veteran's back 
pain was stable until April 1999 when his 4 year old jumped 
on his back when he was laying on the couch.  He indicated 
that he had increased spasm on the right side down to his 
right buttock and into his right leg.  On follow-up 
evaluation in May 1999, he indicated that his back had gotten 
minimally better with Tylenol 3.  He walked about 2 blocks a 
day for exercise.  He stated that his pain was worse with 
lying down and straightening his leg.  Evaluation by a 
physician's assistant showed deep tendon reflexes were 1/4 
except his right knee jerk which was 0/4.  He had negative 
Hoffmann's, downgoing Babinski and positive straight leg 
raising on the right.  His strength was 5/5 except on the 
right.  His sensation to light touch and pinprick was intact.  
His back was tender to palpation over the lumbosacral spine 
without triggerpoints.  He had minimal paraspinal lumbar 
spasm, right piriformis pain, right sacroiliac joint pain, 
and decreased flexibility of his back.  The assessment was 
lower back pain with questionable radiculopathy.  He was to 
be scheduled for nerve conduction studies.  Appointment 
records from the outpatient clinic show that nerve conduction 
studies which were scheduled for July 1999 were canceled.  

Physical therapy notes from September and October 1999 show 
that the veteran was participating in general condition, low 
back and lower extremity exercises to improve his endurance 
and manage his low back pain with a goal of increasing his 
ability to walk greater than half a mile.  He was also 
receiving some relief from pain with use of a TENS unit and 
aquatic therapy.  The reports of his treatment are 
significant for his use of a cane.  

In a March 2001 personal hearing, the veteran described his 
limitations due to his back.  He testified that he could not 
bend past his knees, could not lift his leg up high to step 
over something, and although he could walk he could not run.  
The veteran stated that he underwent treatment for his back 
and/or physical therapy about 2 times a week at a VA 
facility.  VA is held to have constructive notice of 
documents generated by VA, even if the documents have not 
been made part of the record in a claim for benefits.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  As VA is on notice 
that additional pertinent medical records may exist, the case 
must be remanded for further development in this regard.

The above medical evidence suggests that the veteran's low 
back symptoms may have increased since he was last examined 
in February 1999, as there are different complaints and 
findings since then.  The Board finds, therefore, that an 
additional examination is warranted.  See Caffrey v. Brown, 6 
Vet. App. 377 (1994) (the duty to assist includes conducting 
a thorough and contemporaneous medical examination that 
includes a review of prior examinations and treatment); 
VAOPGCPREC 11-95.  Additionally, it is unclear whether the 
veteran symptoms include radiculopathy.  Although the 
examiner in the February 1999 VA examination noted the 
veteran's complaints of pain in the right buttock and 
indicated that the veteran denied any true radicular 
symptoms, on later examination the veteran complained of 
increasing radiating pain on the right following the injury 
from his son.  Symptoms of radiating pain were noted on the 
May 1999 physician's assistant examination, and although 
nerve conduction studies were scheduled for July 1999 to rule 
out radiculopathy, these were canceled by the clinic and not 
rescheduled.  The examiner in the VA examination should 
indicate whether the veteran has symptoms of radiating pain, 
and whether this is related to his service-connected 
disability.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, this issue is 
REMANDED to the RO for the following development: 

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a back 
disorder since November 1999.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file. 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his back 
disability.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report. 

3.  The examiner should conduct a 
thorough orthopedic examination of the 
back and provide a diagnosis of any 
pathology found.  In examining the back 
the examiner should be asked to specify 
whether the examination revealed any 
evidence of muscle spasm, loss of lateral 
spine motion in the standing position, 
listing of the spine to one side, 
positive or negative Goldthwait's sign, 
limitation of forward bending in the 
standing position, osteoarthritic changes 
or narrowing or irregularity of joint 
spaces, or any abnormal mobility on 
forced motion.  The examiner should 
indicate whether the veteran has 
radiculopathy as a symptom of his 
service-connected disability.  The 
examiner should also determine the range 
of motion of the lumbosacral spine, 
including any limitation of motion due to 
pain.  

The examiner should also describe any 
functional loss pertaining to the low 
back, including the inability to perform 
normal working movements of the back with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use and not limit 
his/her evaluation of disability to a 
point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  The examiner should also be 
asked to provide an opinion on whether 
the veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
back pathology.  The examiner should 
provide the rationale for all opinions 
given. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of the 
assigned disability rating for low back 
strain with degenerative changes, with 
consideration of all applicable 
diagnostic criteria.  In determining the 
appropriate rating, the RO should 
consider the applicability of staged 
ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  If any benefit requested on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The Board intimates no opinion 
as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 

